Citation Nr: 1132065	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  10-04 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right and left shoulders and internal derangement of the right shoulder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1986 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the VA RO in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program, which granted claims for service connection for a right shoulder sprain and a left shoulder pain and assigned noncompensable evaluations, effective January 1, 2009, under Diagnostic Codes 5024-5201.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In a January 2010 rating decision, the RO recharacterized these issues as service-connected degenerative joint disease of the right and left shoulder and internal derangement of the right shoulder and increased the evaluation assigned to this disability to 10 percent, effective January 1, 2009, under Diagnostic Code 5003.  Since the RO did not permanently assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the Veteran was issued a statement of the case (SOC) in December 2010 addressing the issue of the propriety of the initial evaluation of 0 percent assigned for degenerative disease of the lumbosacral spine with radiculopathy.  However, as the Veteran did not submit a timely substantive appeal with regard to this issue, this claim is currently not on appeal before the Board.  Additionally, the issue of entitlement to an evaluation in excess of 30 percent for service-connected generalized anxiety disorder and panic disorder without agoraphobia was included in the January 2010 SOC.  However, as the Veteran indicated in his February 2010 VA Form 9 Appeal that he only wished to appeal the issue of entitlement to an increased rating for his bilateral shoulder disabilities, this issue is also currently not on appeal before the Board. 

Furthermore, in reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran specifically indicated in a March 2010 statement that he was not claiming entitlement to TDIU, and that, while his service-connected conditions have hindered him greatly in finding a job, he is currently working.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected bilateral shoulder disabilities prevent him from obtaining and/or maintaining employment and has, in fact, indicated that he is employable and employed.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right and the left shoulder and internal derangement of the right shoulder.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Board notes that the Veteran underwent a VA-contract examination with regard to this disability in September 2008.  The examiner noted that the Veteran reported being diagnosed with shoulder sprains, which have existed since 1995.  The examiner noted that this condition is not due to injury or trauma.  At this examination, the Veteran reported stiffness and lack of endurance.  The examiner noted that he does not have weakness, swelling, heat, redness, giving way, locking, fatigability, or dislocation.  The Veteran reported pain in mainly the right shoulder pain which occurs 4 times per week and each time lasts for 2 hours.  The pain is localized. The Veteran reported that the pain is aching and ranges from at 6 on a 1 to 10 (10 being the worst pain) pain level scale.  The pain can be elicited by physical activity and relieved by Advil.  At the time of pain, he can function with medication.  The claimant is not receiving any treatment for his condition.  He has not had any joint replacement.  The Veteran reported that he does not experience any functional impairment from this condition.  The Veteran reported that he is able to brush teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress self, take out the trash, walk, shop, perform gardening activities and push a lawn mower.  The usual occupation is welfare and recreation, which he has performed since 1986.  He is currently employed in the same job.  Upon examination, the examiner noted that the right shoulder shows no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  Additionally, the left shoulder shows no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  With regard to range of motion of the right shoulder, the Veteran was noted as having a flexion of 125 degrees, and abduction of 110 degrees, an external rotation of 65 degrees, and an internal rotation of 80 degrees.  With regard to range of motion of the left shoulder, the Veteran was noted as having a flexion of 130 degrees, and abduction of 130 degrees, an external rotation of 75 degrees, and an internal rotation of 90 degrees.  The examiner noted that, on the right shoulder, the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Additionally, with regard to the left shoulder, the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  With regard to neurological examination of the upper extremities, motor and sensory function are within normal limits.  The right upper extremity reflexes reveal biceps jerk 2+ and triceps jerk 2+.  The left upper extremity reflexes reveal biceps jerk 2+ and triceps jerk 2+.  X-rays of the right and left shoulders are within normal limits.  For the Veteran's claimed condition of bilateral shoulders, the examiner determined that there is no diagnosis because there is no pathology to render a diagnosis.  The examiner noted that the effect of the condition on the Veteran's daily activity is minimal.  In an addendum, the Veteran was diagnosed with mild shoulder sprain.

In the May 2011 Written Brief Presentation, the Veteran's representative requested that a new VA examination be conducted.  Specifically, the representative asserted that the Veteran's shoulders were not evaluated during a time of flare-up and requested that this issue be remanded in order afford the Veteran the opportunity to be evaluated during such a time of flare-up of his bilateral shoulder conditions.  

Upon review of the September 2008 examination report, the Board does not find indication that this examination was inadequate at the time.  However, the Board notes that additional private treatment records were submitted after this examination was conducted.  In a May 2009 private medical record from Internal Medicine of Jacksonville, P.A., the Veteran complained of painful shoulders and was diagnosed with degenerative joint disease of the shoulders and internal impingement of the right shoulder.  In an April 17, 2009, private MRI report of the left shoulder from Monument - 9A Imaging and Diagnostic Center, the Veteran was noted as having degenerative changes involving the acromioclavicular joint (AC) with the remainder being unremarkable.  In an April 17, 2009, private MRI report of the right shoulder from Monument - 9A Imaging and Diagnostic Center, the Veteran was diagnosed with spinoglenoid notch cyst which appears to communicate with the joint space through a defect in the posterior superior labrum, suspected mild supraspinatus tendinopathy, and hypertropic degenerative changes involving the AC joint.  The Board notes that x-rays from this facility from April 2, 2009, revealed unremarkable examinations of both shoulders.  

While the September 2008 examiner noted that x-rays of the right and left shoulders were within normal limits and the April 2, 2009, private x-rays revealed unremarkable examinations of both shoulders, the April 2009 private MRI reports revealed degenerative changes in both shoulders.  As it does not appear that MRI reports were taken of either shoulder at the September 2008 examination, it is unclear as to whether the Veteran's bilateral shoulder disabilities increased in severity from September 2008 to April 2009 or whether the degenerative changes were simply so slight so as to not be evident upon x-ray and would have been noted had an MRI been taken in September 2008.  Regardless, the Board notes that medical evidence significant to the evaluation and diagnosis of Veteran's shoulder disabilities was not available to the examiner who evaluated the Veteran at the September 2008 examination.  It would appear that this lack of evidence affected the diagnosis assigned at this examination. 
 
Therefore, based on the newly submitted private medical evidence, the Board finds that the Veteran should be provided with a new VA examination which fully evaluates the current severity of his service-connected degenerative joint disease of the right and the left shoulder and internal derangement of the right shoulder and considers all relevant evidence of record.  If possible, this examination should be scheduled during a time of flare-up.  

Additionally, the RO should take this opportunity to request and obtain any relevant medical records not currently associated with the claims file and to provide the Veteran with a notice letter detailing the requirements for establishing entitlement to an increased rating.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to an increased rating.

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his service-connected degenerative joint disease of the right and the left shoulder and internal derangement of the right shoulder.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

3. After the aforementioned records have been associated with the claims file, to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected degenerative joint disease of the right and the left shoulder and internal derangement of the right shoulder.  If possible, this examination should be scheduled during a time of flare-up.  

The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  The Veteran's prior medical history and examinations must be considered in evaluating the Veteran's disability, and the Veteran's current disability must be described in detail.  This examination must be accurate and fully descriptive with emphasis on the limitation of the activity imposed by the disabling condition.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should note the Veteran's ranges of motion for both shoulders, and determine whether he has ankylosis or any impairment of the humerus, clavicle, or scapula due to his service-connected shoulder disabilities.  

The examiner should comment as to whether either shoulder exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

The examiner should discuss whether pain significantly limits functional ability during flare-ups or when either shoulder is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  

Finally, the examiner should note whether the Veteran experiences any neurological abnormalities as a result of his bilateral shoulder disabilities.  If neurological abnormalities attributable to Veteran's right and/or left shoulder disability are present, the examiner should comment on the nature and severity of the neurological impairment.  

A complete rationale for any opinions expressed should be provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be reached.  

4. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the SOC.  In the event that the claim is not resolved to the satisfaction of the Veteran, he and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

